United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3640
                                    ___________

United States of America,          *
                                   *
            Appellee,              *
                                   *
      v.                           * Appeal from the United States
                                   * District Court for the
Daniel McNeal, also known as       * District of Minnesota.
Diamond, also known as Daddy,      *
                                   * [UNPUBLISHED]
            Appellant.             *
                              ___________

                              Submitted: December 1, 2008
                                 Filed: December 4, 2008
                                  ___________

Before MELLOY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Daniel McNeal pleaded guilty to sex trafficking of a minor, in violation of 18
U.S.C. § 1591, and transporting a minor with intent to engage in criminal sexual
activity, in violation of 18 U.S.C. § 2423(a). Determining that he qualified as a career
offender under U.S.S.G. § 4B1.1(a) and that a downward departure was not warranted,
the district court1 sentenced McNeal to a within-Guidelines-range sentence of 293



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
months in prison. McNeal appeals, arguing that the court did not properly consider
the nature and circumstances of his offenses or his history and characteristics.

       Contrary to this argument, the record reflects that the district court made “an
individualized assessment based on the facts presented,” specifically addressing all
of McNeal’s proffered information in its consideration of the 18 U.S.C. § 3553(a)
sentencing factors, and we conclude that the sentence was not unreasonable. See Gall
v. United States, 128 S. Ct. 586, 597 (2007) (in reviewing sentence for abuse of
discretion, appeals court must first ensure there was no significant procedural error,
and then assess substantive reasonableness of sentence); United States v. Haack, 403
F.3d 997, 1004 (8th Cir. 2005) (listing circumstances that may warrant finding of
abuse of discretion).

       Accordingly, we affirm the sentence. We deny McNeal’s motions to expand
the record and to file a pro se brief supplementing his counsel’s brief, see United
States v. Clark, 409 F.3d 1039, 1041 n.2 (8th Cir. 2005).
                        ______________________________




                                         -2-